Citation Nr: 0717331	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-08 773A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated as 30 disabling prior to April 
23, 2004, and as 50 percent disabling on and after that date.

2.  Entitlement to a rating in excess of 10 percent for 
residual scars from a shell fragment wound (SFW) to the right 
lower extremity.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

In May 2007, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the 
appellant that he desires to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In April 2007, 
the Board received written notification from the appellant 
that he desires to withdraw this appeal.  Consequently, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the appeal will be dismissed.


ORDER

The appeal is dismissed.




		
Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


